UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-7460



WILLIAM JACKSON NEAL, JR.,

                                              Petitioner - Appellant,

          versus


DALLAS WEAVER; WAYNE MOORE, Superintendent of
Caswell Correctional Center; FRANKLIN FREEMAN,
Secretary of the North Carolina Department of
Correction,

                                             Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CA-96-52-5-BR)


Submitted:   September 22, 1998            Decided:   October 22, 1998


Before WIDENER and ERVIN, Circuit Judges, and HALL, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


William Jackson Neal, Jr., Appellant Pro Se. Clarence Joe DelForge,
III, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

relief on his petition filed under 28 U.S.C. § 2254 (1994) (current

version at 28 U.S.C.A. § 2254 (West 1994 & Supp. 1998)). We have

reviewed the record and the district court’s opinion accepting the

recommendation of the magistrate judge and find no reversible

error. Accordingly, we deny a certificate of probable cause to

appeal and dismiss the appeal on the reasoning of the district

court. Neal v. Weaver, No. CA-96-52-5-BR (E.D.N.C. Sept. 11, 1997).

See Lindh v. Murphy, 521 U.S. ___, 1997 WL 338568 (U.S. June 23,

1997) (No. 96-6298). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process. The motions for remand and for a certificate of appeal-

ability are denied.




                                                         DISMISSED




                                 2